MEMORANDUM **
Catherine Mays (Mays) appeals the district court’s grant of summary judgment in favor of King County on her Title VII and Washington Law Against Discrimination claims.
Reviewing de novo, see Porter v. Cal. Dep’t of Corr., 419 F.3d 885, 891 (9th Cir.2005), as amended, we conclude that Mays *181failed to raise a material issue of fact regarding the existence of a hostile work environment.
King County disciplined the offending inmate after each incident, increasing the severity of the punishments accordingly, and Mays was previously unaware of harassment directed toward other individuals in the workplace. See Brooks v. City of San Mateo, 229 F.3d 917, 924 (9th Cir.2000) (affirming district court’s grant of summary judgment where the Plaintiff was unaware of other harassment victims); cf. Ellison v. Brady, 924 F.2d 872, 882-83 (9th Cir.1991) (concluding that a genuine issue of fact existed whether employer properly disciplined the harassing co-worker).
The district court did not abuse its discretion when it excluded Officer Cercenia’s report and testimony of past misconduct. See Block v. City of Los Angeles, 253 F.3d 410, 419 (9th Cir.2001) (concluding that the district court abused its discretion in relying on affidavit which was “inadequate under Rule 56(e),” “[n]ot made on personal knowledge,” and “based on inadmissible hearsay”) (citation omitted).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.